In a negligence action, the defendant appeals from an order of the Supreme Court, Queens County, dated January 4, 1963, which granted plaintiffs’ motion for summary judgment and directed an assessment of damages, pursuant to rule 113 of the Rules of Civil Practice. Order reversed, without costs, and motion denied. In our opinion, under all the circumstances presented by this record, triable issues of fact exist as to whether or not the defendant acted with reasonable care. Ughetta, Acting P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.